

116 S3110 RS: Identifying Barriers and Best Practices Study Act of 2019
U.S. Senate
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 425116th CONGRESS2d SessionS. 3110IN THE SENATE OF THE UNITED STATESDecember 19, 2019Mr. Tillis introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsFebruary 13, 2020Reported by Mr. Moran, without amendmentA BILLTo direct the Comptroller General of the United States to conduct a study on disability and pension
			 benefits provided to members of the National Guard and members of reserve
			 components of the Armed Forces by the Department of Veterans Affairs, and
 for other purposes.1.Short titleThis Act may be cited as the Identifying Barriers and Best Practices Study Act of 2019.2.Comptroller General study on disability and pension benefits provided to members of the National
			 Guard and members of reserve components of the Armed Forces by the
 Department of Veterans Affairs(a)Study requiredNot later than 36 months after the date of the enactment of this Act, the Comptroller General of the United States shall complete a study on disability and pension benefits provided to members of the National Guard and members of reserve components of the Armed Forces by the Department of Veterans Affairs.(b)ElementsIn conducting such study required by subsection (a), the Comptroller General shall review, for the period beginning on January 1, 2008, and ending on December 31, 2018, each of the following:(1)The number of members of the National Guard and the number of members of reserve components of the Armed Forces who received disability compensation or pension provided by the Department of Veterans Affairs.(2)A comparison of each of the following between veterans who served in the National Guard or reserve components and veterans who served in the regular components of the Armed Forces:(A)The percentage of each group of such veterans with service-connected disabilities.(B)The number of veterans in each group with each disability rating.(C)The number of veterans in each group with a service-connected disability, including the number of each of the following types of such veterans in each group:(i)Pilots.(ii)Veterans who served in the special forces.(iii)Veterans who participated in the Personnel Reliability Program.(iv)Veterans who underwent diving or flight physicals as a regular component of their service in the Armed Forces and who have a muscular-skeletal or mental health condition.(D)The number of total claims for disability compensation and pension submitted, approved, and disapproved for each group of veterans.(3)An identification of common barriers for members of the National Guard and members of reserve components in obtaining disability benefits under the laws administered by the Secretary of Veterans Affairs, including barriers relating to documentation of injuries incurred while serving, such as line of duty letters.(c)Reports(1)Preliminary reportNot later than 540 days after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a preliminary report on the findings of the Comptroller General with respect to the study required by subsection (a).(2)Final reportUpon completion of the study, the Comptroller General shall submit to such committees a final report on such study.February 13, 2020Reported without amendment